Order unanimously affirmed, without costs. Memorandum: On this appeal petitioner, Fred Green, contends that he and another individual who were appointed as Janitor Foreman for the City of Lackawanna from the same eligibility list do not receive equal pay for the same work and demands that his salary be raised to equal that of the other janitor foreman. Petitioner further seeks judgment for $11,600 together with interests and costs representing the difference in salary paid from 1970-1975. Respondents allege that the two individuals do not perform equal work. Special Term granted respondents summary judgment dismissing the complaint. We agree. Section 115 of the Civil Service Law provides that "it is hereby declared to be the policy of the state to provide equal pay for equal work”. While this section is the declared policy of the State, it is applicable only to employees in the service of the State of New York. At all relevant times petitioner was employed by the City of Lackawanna. Accordingly, the equal pay for equal work declaration in the Civil Service Law is not applicable and unenforceable in this proceeding (Matter of Ryan v Adler, 51 Misc 2d 816, affd 28 AD2d 920, affd 21 NY2d 815; Alesi v Procaccino, 47 AD2d 887). (Appeal from order of Erie Supreme Court— summary judgment — dismiss complaint.) Present — Moule, J. P., Cardamone, Simons, Dillon and Witmer, JJ.